193 P.3d 31 (2008)
222 Or. App. 318
Marcia K. DENISON, Petitioner,
v.
DEPARTMENT OF JUSTICE, Respondent.
A133180.
Court of Appeals of Oregon.
Submitted August 1, 2008.
Decided September 10, 2008.
Marcia K. Denison filed the briefs pro se.
*32 Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Denise G. Fjordbeck, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Petitioner in this proceeding has brought what this court has deemed to be a facial challenge to OAR XXX-XXX-XXXX pursuant to ORS 183.400. We have considered petitioner's arguments that the rule exceeds the authority of the agency that promulgated it and that it was adopted in a manner inconsistent with ORS 183.335. Petitioner's arguments lack merit, and a discussion of them would be of no benefit to the bench, the bar, or the public.
OAR XXX-XXX-XXXX held valid.